17 So.3d 859 (2009)
Mary WILLIAMS, Appellant,
v.
MIAMI-DADE COUNTY PUBLIC HEALTH TRUST d/b/a Jackson Memorial Hospital, The University of Miami, Luke Yeung, M.D., and Manuel Arce, M.D., Appellees.
No. 3D07-2964.
District Court of Appeal of Florida, Third District.
September 2, 2009.
Goldberg & Rosen and Glen Z. Goldberg; Wasson & Associates, and Roy D. Wasson, Miami, for appellant.
Abadin Cook and Kimberly A. Cook, Erin E. Dardis, and Aldo M. Leiva; R.A. Cuevas, Jr. and Stephen A. Stieglitz, Miami, for appellees.
Before GERSTEN, SUAREZ, and ROTHENBERG, JJ.
ROTHENBERG, J.
Mary Williams appeals from an order granting the defendants', Miami-Dade County Public Health Trust d/b/a Jackson Memorial Hospital, The University of Miami, Luke Yeung, M.D., and Manuel Arce, M.D., motion to dismiss her complaint for fraud upon the court. We affirm.
The trial court dismissed Williams' medical malpractice action in its entirety because, during the discovery process, Williams "engaged in a clear and convincing scheme calculated to interfere with the trial court's impartial ability to adjudicate [the] matter." In support of this conclusion, the trial court specifically found that: (1) Williams intentionally failed to disclose prior medical problems and symptoms in her deposition and interrogatory answers; (2) Williams intentionally failed to disclose her involvement in several car accidents that predated the surgery; (3) Williams intentionally failed to disclose that she had applied for disability benefits prior to the surgery; (4) Williams was not truthful with her treating physicians; and (5) Williams' argument that her failures to disclose were caused by memory loss attributable to the defendants' actions was incredible.
We review the trial court's dismissal for fraud on the court for an abuse of discretion. Ramey v. Haverty Furniture Cos., 993 So.2d 1014, 1018 (Fla. 2d DCA 2008); Papadopoulos v. Cruise Ventures Three Corp., 974 So.2d 418, 419 (Fla. 3d DCA 2007). However, given the severity of the sanction of dismissal, this standard has been somewhat narrowed in application. See Ramey, 993 So.2d at 1018 (noting that in reviewing a trial court's dismissal for fraud on the court, appellate courts consider the heightened standard applicable to allegations of fraud, and the trial court's discretionary decision to dismiss must be well-supported by the evidence).
In this case, the record amply supports the trial court's conclusion that Williams' repeated non-disclosures, false statements, and omissions were intentional and designed to interfere with the administration of justice. Therefore, the trial court's order dismissing Williams' complaint is affirmed in all respects.
Affirmed.